Citation Nr: 0533062	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's daughter, P. Ridley, may be recognized 
as a helpless child of the veteran.

(The issues of entitlement to an increased evaluation in 
excess of 40 percent for residuals of a lower back injury 
with arthritis and a total rating based on individual 
unemployability are the subjects of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to October 
1975 and from October 1979 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a hearing before 
the undersigned Judge at the RO in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking helpless child status before the age 
of 18 of her daughter, P. 
The veteran indicated that her daughter, P., began having 
seizures at approximately 10 years of age.  She testified 
that appellant received treatment and care for seizures prior 
to her 18th birthday at Robins Air Force Base sometime 
between 1989 and 1993.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 
443 (1993).

The claims file does not include any treatment records of the 
veteran's daughter, P., at Robins Air Force Base.  The 
veteran indicated that she attempted to obtain these records, 
but to no avail.  A military dependent's records are separate 
records stored under the military member's social security 
number.  It does not appear that the RO attempted to obtain 
the military dependent's records from National Personnel 
Records Center.

After obtaining these records, the AMC/RO should arrange for 
the veteran's daughter, P., to undergo a medical examination 
by an appropriate physician, to determine her current level 
of function, and to determine whether she was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO/AMC should request copies of 
the medical records of military 
dependent, Portia, which should be stored 
under the veteran's social security 
number, from the National Personnel 
Records Center (NPRC).  Among the records 
to be obtained, should be any and all 
medical records concerning the dependent 
from the Robins Air Force Base from 1989 
through 1993.  If such records are 
unavailable, NPRC should so state.  

2.  If the record shows that the 
veteran's daughter, P., was diagnosed as 
having seizures prior to her 18th 
birthday, the AMC/RO should make 
arrangements for the veteran's daughter, 
P., to undergo a medical examination, to 
determine her current level of function, 
and to determine whether she was 
permanently incapable of self-support by 
reason of mental or physical defect at 
the date of attaining the age of 18 
years.  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Detailed 
reasons and bases for all opinions should 
be provided, including a discussion of 
evidence relied on for opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

